DETAILED ACTION
Receipt is acknowledged of applicant’s argument(s)/remark(s) filed on January 26, 2022, claims 1-17 and 19-21 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of a new ground(s) of rejection. Applicant has amended claims 1, 17, 19, and 21 and cancelled claim 18. 

Telephonic Interview

On April 7, 2022, The examiner reached applicant’s representative, Matthew M.  Shaheen, to review the claim language and put the claim(s) in condition for allowance. Applicant was informed that the independent claim 1 is directed to an abstract idea without reciting any additional element that (i) integrate the judicial exception into a practical application and /or (ii) amount to significant more that the judicial exception.  The examiner presented a proposal amendment to rewrite claim 2 in independent form including all of the limitations of the base claim 1. Proposal amendment was also presented for claim 21 to overcome a rejection under 35 U.S.C. 112 (b) – indefinite. The examiner was informed that the applicant will be consulted for review and approval. No response had been received to the date of issue of this Office Action – the examiner tried to reach the representative on April 20. It appears that the applicant had provide no response or guidance.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 21 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitation “An apparatus comprising a vehicle and the vehicle safety system recited in claim 17 implemented therein.” The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim.  For instance, it is unknown the meaning of the term “implemented therein” with respect to the claimed invention. During the telephonic interview, applicant was suggested the following amendment: “A vehicle comprising 


	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Amended claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 is directed to statutory ineligible subject matter of classifying passive safety and active safety crash modes based on mental steps. 
Step 1 – Method – Yes
Prong one of 2A – 
“in the event of a frontal collision” can be interpreted as prior to occurring or afterward.  The step of “determining a passive safety crash mode classification in response to crash signals received in response to an occurrence of a crash event” is interpreted as a mental step.  For example, one can, based on historical crash signals data, mentally classify a passive crash mode, i.e. L/R, symmetric deployment of airbag.  
The step of “determining an active safety crash mode classification in response to active safety signals received prior to the occurrence of the crash event”, is interpreted as a mental step.  For example, one can, based on historical crash signals data, mentally classify an active crash mode, i.e.; velocity of the vehicle prior to the crash event.  
The step of “determining an active safety confidence factor for the active safety crash mode classification” can be interpreted as a mental step.  For example, one can, based on collected historical data, mentally set an active safety confidence factor for the active safety crash mode classification.  For example, based on observed/collected high speed data and wet road condition from the active safety crash system, one can mentally assign a high confidence factor for the likely hood of an impending crash.  One can also mentally assign a low confidence factor for the low likely hood of an impending crash because the collected data reflects low speed and dry road condition.
The step of “determining a weighted crash mode classification as being the active crash mode classification in response to the active safety confidence factor exceeding a predetermined threshold confidence value; and determining the weighted crash mode classification as being the passive crash mode classification in response to the active safety confidence factor not exceeding the predetermined threshold confidence value.” are interpreted as mental steps.  For example, one can mentally set a numerical threshold based on observed historical crash record to determine whether a crash can be classified either in the passive or active mode.

Prong two of 2A – There are no additional elements or steps that would place the claim in practical application

Prong 2B – There are no additional elements for consideration.

In summary, claim 1 does not include additional element beyond the abstract idea of mental processes in the form of observation along with abstract ideas in the form of math (e.g., algorithms). Therefore, the claim does not amount to more than the abstract idea itself. The claim is not patent eligible.  

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is also directed to an abstract ideas without significantly more. The step of “wherein determining the active safety crash mode classification comprises estimating collision characteristics in response to the active safety signal” is interpreted as mental step. For example, based on historical crash signals data, one can mentally estimate collision characteristic of , i.e., frontal collision prior to the crash event – Prong one of 2A. 
The claim does not recite any additional element that (i) integrated the judicial exception into practical application – Prong two of 2A - and / or (ii) amount to significant more that the judicial exception – Prong 2B. Therefore, the claim does not amount to more than the abstract idea itself. 

Allowable Subject Matter

Claims 2 and 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664